DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: In line 8, the claim recites “the first cover”. This limitation lacks antecedent basis within the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aare (US 2009/0120234) in view of Domyo (JP 2003239918).
Claim 1: Aare provides a fitted bolt connection (paragraph [0022-0032]; Fig. 2) comprising: a fitted bolt (2) having a conical surface for arrangement in a hole (30) in a first component (32), separate cone segments (4,6) each for arrangement between the conical surface of the fitted bolt and an inner peripheral wall of the hole in the first component (Fig. 2), and clamping bolts (22,26) each engaged with one of the cone segments (paragraph [0032]), respectively, for individually clamping the cone segments between the conical surface of the fitted bolt and the inner peripheral wall of the hole independently of one another (Fig. 2); but fails to explicitly disclose there are three or more separate cone segments.
However, Domyo teaches utilizing three or more separate cone segments (Fig.7-8).
Therefore, it would have been obvious to modify the connection provided by Aare to include three or more separate cone segments are taught by Domyo because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 2: Aare provides a cap (20) for axial support on the first component (32), which cap engages with the fitted bolt (22) by means of a thread (threaded bolts 22) and has a tool attachment (bolt 40) for screwing the cap against the fitted bolt, wherein the clamping bolts for the cone segments are each rotatably received by an end portion on the cap and axially fixed on the cap by said portion (Fig. 2).

Claim 9: Aare provides a fitted bolt connection (Fig. 2) comprising: a fitted bolt (2) having a first conical surface for arrangement in a hole (30) in a first component (32), separate first cone segments (4,6) each for arrangement between the first conical surface of the fitted bolt and an inner peripheral wall of the hole in the first component (Fig. 2), and first clamping bolts (22,26) each engaged with one of the first cone segments, respectively, for individually clamping the first cone segments between the first conical surface of the fitted bolt and the inner peripheral wall of the hole independently of one another (Fig. 2), a first cap (20) for axial support on the first component, which first cap engages with the first fitted bolt by means of a thread (bolts 22) and has a tool attachment (bolt 40) for screwing the first cap against the fitted bolt, wherein the first clamping bolts for the first cone segments are each rotatably received by an end portion on the first cap and axially fixed on the first cap by said portion (Fig. 2), said fitted bolt having a second conical surface for arrangement in a hole (30) of a second component (32), which second conical surface has a set angle opposing the first conical surface and relative to the longitudinal axis of the fitted bolt (Fig. 2), second cone segments (4,6) each for arrangement between the second conical surface and an inner peripheral wall of the second hole by means of second clamping bolts (22,26), and
a second cap (20) configured to be axially supported on the second component, which is screwed to the fitted bolt by means of a thread (bolts 22) and rotatably supports the second clamping bolts (paragraphs [0022-0023]; but fails to explicitly disclose three or more cone segments. 
However, Domyo teaches utilizing three or more separate cone segments (Fig.7-8).
Therefore, it would have been obvious to modify the connection provided by Aare to include three or more separate cone segments are taught by Domyo because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 12: Aare provides the first and second clamping bolts (22,26) are respectively engaged with the associated first and second cone segment (4,6) by means of a threaded section (Fig. 2).
Allowable Subject Matter
Claims 3-8, 10-11, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: Claim 5 is rejected under 35 U.S.C. 112(b) only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        6/15/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726